DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to amendments filed on 06/17/2022.
Invitation to Participate in DSMER Pilot Program
Applicant has elected to take part in the program.  See below for updated rejection based on amendments..
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 10-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to the method of organizing human activity via commercial interaction (e.g. carrying out a wagering game or advertising) in order to determine a financial obligation without a practical application. As per step 1 examiner recognizes that claims 10-18 are directed to a computer-implemented method of operating a game.  However, examiner recognizes that the claims fail to indicate the method steps are performed by a processor or controller of the computer system and therefore may be mental steps performed by a user instead of a computer.  Specifically the display can be used to display information via a player’s steps and not the gaming machine such as displaying information on the display device and a user may indicate a command on the user interface but not have the user interface perform a computer method to communicate the command.  Therefore these claims are directed to an abstract idea.  Applicant should include a processor or controller to perform the indicated method steps.  As per claims 19-20 the claims are directed to a gaming device and therefore meet the requirements of step 1.  As per step 2A the claim(s) recite(s) “(i) a first set of reel strips, each reel strip of the first set of reel strips comprising configurable symbols and non-configurable symbols, and (ii) a second set of reel strips each comprising non-configurable symbols and at least one configurable symbol, the method comprising: initiating a free game series in response to a trigger condition being met in a base game; providing, via the display, a plurality of options, comprising: a first option comprising a presentation of a first number of free games and a first threshold number of configurable symbols to trigger an additional feature, a second option comprising a presentation of a second number of free games and a second threshold number of configurable symbols to trigger the additional feature, wherein the second number of free games is greater than the first number of free games and the second number of configurable symbols is greater than the first number of configurable symbols, and a third option comprising a presentation of a third number of free games and a third threshold number of configurable symbols to trigger the additional feature, wherein the third number of free games is greater than the second number of free games and the third number of configurable symbols is greater than the second number of configurable symbols receiving, via a user interface, a player selection from among the plurality of options; conducting one or more free games based on the player selection; initiating, responsive to a number of configurable symbols of the player selection being met, a plurality of additional feature game instances; and generating a game outcome using prizes assigned to configurable symbols in each active game window.” which reads on a game comprising rules regarding the determination of a random outcome including the use of a plurality of instances based on a trigger which are provided without a wager and steps for retriggering wherein the retriggering is set by a player’s input.  Additional language includes additional steps regarding how to determine a outcome or how many instances to provide.  Examiner further recognizes the use of generic gaming machine components such as processors and memory.  Examiner recognizes that these steps are directed to a slot machine game and how to carry out the game in order to determine an award to provide.  Examiner recognizes this is directed to the abstract idea of organizing human activity for resolving a financial obligation since these are rules directed to managing a wagering game in order to determine a winner including following the rules of the game.  The language regarding assigning a prize to the configurable symbol is directed to a financial obligation, such as money, as per at least paragraph [0096] of the disclosure.  This judicial exception is not integrated into a practical application because it amounts to no more than playing of a game to determine a financial does not add extra elements or solutions that goes beyond the means to carry out the game outside of the known method of slot machines and free games provided including customization steps.  See MPEP 2106.05(f). The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because it is merely directed to carrying out the game and being directed to the exception of organizing human activity for the purpose of a financial obligation.  Specifically this is no more than a wagering game being carried out to determine an outcome.  Even with the inclusion of customization this is a known means to allow players to decide how to carry out a game and that the customization steps are purely directed to determine how to go about generating an ultimate outcome.  Specifically the number of possible instances that will be produced in order to determine if a player is a winner.
As per step 2B the hardware elements are commonly found in the gaming art related to electronic slot machines or wagering terminals and therefore are no more than a generic recitation of computer hardware elements and therefore does not provide a practical application that amounts to more than the identified abstract idea.  This includes the recitation of memory and random number generators which are generically found in electronic gaming machine including the elements of accepting wagers for the purpose of presenting and payout for the results.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 7-15, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cuddy et al. (US Pub. No. 2005/0075163 A1 hereinafter referred to as Cuddy) in view of Wortmann (US Pub. No. 2018/0122184 A1) and Suda et al. (US Pub. No. 2019/0295377 A1 hereinafter referred to as Suda).
As per claim 1, Cuddy teaches a gaming device (abstract and Figs. 1A-2) comprising: a player interface (Fig. 2, item 44); a display system (Fig. 2, items 30 and 32); a control system comprising one or more processors (Fig. 2, item 38); and a memory in communication with the control system (Fig. 2, item 40), the memory storing a plurality of reel strips, each comprising non-configurable symbols and at least one triggering symbol (Figs. 8A-9B teaches a plurality of symbols comprising normal symbols used for winning combination and a triggering symbol (see symbol D) which is configurable to have a threshold associated with the symbol in order to determine a retrigger event), instructions which when executed by the control system cause the processor to: initiate a free game series in response to a trigger condition being met in a base game (paragraphs [0012]-[0013] and [0061] a secondary game is initiated based on a triggering event in a first, or base, game); control a display of the display system to display a plurality of options, comprising: a first option comprising a presentation of a first number of free games and a first threshold number of trigger symbols to trigger an additional feature (Figs. 8A-8C and paragraphs [0012]-[0013] and [0061]-[0063] a player selectable option sets the number of free spins and the number of triggering symbols generated in order to retrigger the spins.  See example option Fig. 8C, item 102b for an option with fewer spins and fewer required retrigger symbols.), a second option comprising a presentation of a second number of free games and a second threshold number of trigger symbols to trigger the additional feature, wherein the second number of free games is greater than the first number of free games and the second number of trigger symbols is greater than the first number of trigger symbols (Figs. 8A-8C and paragraphs [0012]-[0013] and [0061]-[0063] a player selectable option sets the number of free spins and the number of triggering symbols generated in order to retrigger the spins.  See example option Fig. 8C, item 102c vs 102B for an option with more spins and more required retrigger symbols.), and a third option comprising a presentation of a third number of free games and a third threshold number of trigger symbols to trigger the additional feature, wherein the third number of free games is greater than the second number of free games and the third number of trigger symbols is greater than the second number of trigger symbols (Figs. 8A-8C and paragraphs [0012]-[0013] and [0061]-[0063] a player selectable option sets the number of free spins and the number of triggering symbols generated in order to retrigger the spins.  See example option Fig. 8C, item 102d vs 102c for an option with more spins and more required retrigger symbols than the identified second option.), receive a player selection from among the plurality of options (Figs. 8A-8C and paragraphs [0012]-[0013] and [0061]-[0063] a player selectable option sets the number of free spins and  the number of triggering symbols generated in order to retrigger the spins.  See Fig. 8A wherein options are presented, Fig. 8B and paragraph [0062] wherein an option is selected, and Fig. 8C wherein all options are displayed.  This is still a selection of a displayed option event if text is not revealed at the time of selection.); evaluate whether a number of trigger symbols corresponding to the player selection is met in at least one free game (Figs. 9A-9B and paragraphs [0072]-[0073], [0076]-[0077], and [0079] number of spins are carried out and a determination is made if the threshold is met to retrigger the game); initiate, responsive to the number of trigger symbols being met, a plurality of additional feature game instances, wherein when the plurality of additional feature game instances are initiated (Figs. 9A-9B and paragraphs [0072]-[0073], [0076]-[0077], and [0079] number of spins are carried out and a determination is made if the threshold is met to retrigger the game).  Cuddy does not teach a game comprising the steps of wherein the options are arranged such that for relatively more free games, the threshold number of configurable symbols increases; and at least a first game window is active and the configurable symbols are held in their respective positions from the free game.  
However, Cuddy teaches a game comprising options wherein for a relatively higher number of free spins a higher number of triggering symbols are required to retrigger the game (Fig. 8C, see items 102a and 102b as an example), Wortmann teaches a gaming device (abstract) comprising locking down retrigger symbols during a bonus game until a sufficient threshold is reached to retrigger the game (paragraphs [0086]-[0088]), and Suda teaches a gaming device (abstract) comprising a triggering condition which involves configurable credit symbols with an assigned credit value (Figs. 13A-13D and paragraph [0033]) wherein the processor assigns a value to the credit symbol (paragraph [0004]).  Hence, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have combined Cuddy with Wortmann and Suda, since Cuddy is modifiable to include locking triggering symbols on the game reels thereby removing the need for an additional collection means and allowing a player to perceive their number increasing towards the threshold on the actual game reels instead of needing to focus on another collection meter thereby further increasing player interest in the actual spinning reels and to have modified the triggering symbols to be credit symbols, as found in Suda, thereby allowing a player to perceive directly what prize amount they win when the symbol is generated instead of needing to refer to a paytable.
As per claim 2, Cuddy teaches a device wherein the plurality of reel strips includes (i) a first set of reel strips, each reel strip of the first set of reel strips comprising non-configurable symbols and triggering symbols (Figs. 9A-9B teaches a plurality of symbols comprising normal symbols used for winning combination and a triggering symbol (see symbol D) which comprise at least a first set of reel strips (i.e. symbols to be generated on a reel)), and when executed by the processor, the instructions cause the processor to conduct at least one free game instance by: controlling the display to display at least the first game window comprising a plurality of columns of symbol positions (Figs. 9A-9B), wherein each reel strip of the first set of reel strips corresponds to a respective one of the plurality of columns of symbol positions (Figs. 9A-9B), selecting, a plurality of symbols from each of the first set of reel strips stored in memory (Figs. 9A-9B), controlling the display to display the selected symbols in the plurality of columns of symbol positions, evaluating the selected symbols for winning combinations, and evaluating the selected symbols to determine whether the set additional feature trigger condition is met (Figs. 9A-9B and paragraphs [0072]-[0073], [0076]-[0077], and [0079] number of spins are carried out and a determination is made if the threshold is met to retrigger the game).  Cuddy does not specifically teach  a second set of reel strips, each comprising non-configurable symbols and at least one configurable symbol and randomly selecting, using a random number generator.  However, Wortmann teaches a gaming device comprising a first set of symbols and a second set of symbols (Fig. 6A) and a random number generator to select symbols (paragraph [0071]) and Suda teaches a gaming device (abstract) comprising a triggering condition which involves configurable credit symbols with an assigned credit value (Figs. 13A-13D and paragraph [0033]) wherein the processor assigns a value to the credit symbol (paragraph [0004]).  Hence, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have combined Cuddy with Wortmann and Suda, since Cuddy is modifiable to include more than one symbol set in order to have special features with a different set of symbols to use and to use a random number generator to generate results thereby insuring the game is random and therefore fair and to have modified the triggering symbols to be credit symbols, as found in Suda, thereby allowing a player to perceive directly what prize amount they win when the symbol is generated instead of needing to refer to a paytable.  Examiner notes that applicant does not indicate how the second symbol set is used in the current claim.
As per claim 3, Cuddy does not teach a gaming device wherein when executed by the processor, the instructions cause the processor to conduct at least one additional feature game instance by: randomly selecting, using a random number generator, a symbol for each symbol position of each active window not occupied by a held configurable symbol from a reel strip of the second set of reel strips assigned to the respective symbol position, and holding any configurable symbols in place for each subsequent feature game instance.  However, Wortmann teaches a gaming device comprising a first set of symbols and a second set of symbols (Fig. 6A) and a random number generator to select symbols (paragraph [0071]) and locking down retrigger symbols during a bonus game until a sufficient threshold is reached to retrigger the game (paragraphs [0086]-[0088]) and Suda teaches a gaming device (abstract) comprising a triggering condition which involves configurable credit symbols with an assigned credit value (Figs. 13A-13D and paragraph [0033]) wherein the processor assigns a value to the credit symbol (paragraph [0004]).  Hence, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have combined Cuddy with Wortmann and Suda, since Cuddy is modifiable to include more than one symbol set in order to have special features with a different set of symbols to use and to use a random number generator to generate results thereby insuring the game is random and therefore fair and to include locking triggering symbols on the game reels thereby removing the need for an additional collection means and allowing a player to perceive their number increasing towards the threshold on the actual game reels instead of needing to focus on another collection meter thereby further increasing player interest in the actual spinning reels.  Examiner notes that applicant does not indicate how the second symbol set is used in the current claim except that no symbols of the second symbol set is actually being selected (as written).
As per claim 7, Cuddy teaches a gaming device wherein the plurality of options includes first, second, and third options, each of the three options defining a different threshold number of configurable symbols for the trigger condition (Fig. 8C see options with at least three presented).
As per claim 8, Cuddy does not specifically teach a gaming device wherein: the first option defines six configurable symbols as the threshold number of configurable symbols, the second option defines five configurable symbols as the threshold number of configurable symbols, and the third option defines four configurable symbols as the threshold number of configurable symbols.  However, Cuddy teaches a plurality of options with different number of free games to number of symbols required to retrigger (Fig. 8C).  Hence, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have combined Cuddy with Wortmann and Suda, since it is an obvious design choice to set the ratio of free games to the required number of configurable symbol since, as shown by some of the option in Cuddy, by requiring more configurable symbol for more free spins you provide a player the choice to choose if they wish to gamble on collecting more symbols for more spins or less symbols for less spins and thereby control their perceived odds while still allowing the operator to control the payout of the game by setting the desired ratio.  Specifically the set numbers are a design choice.
As per claim 9, Cuddy teaches a gaming device wherein: the first option defines ten free games, the second option defines six free games, and the third option defines three free games.  However, Cuddy teaches a plurality of options with different number of free games to number of symbols required to retrigger (Fig. 8C).  Hence, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have combined Cuddy with Wortmann and Suda, since it is an obvious design choice to set the ratio of free games to the required number of configurable symbol since, as shown by some of the option in Cuddy, by requiring more configurable symbol for more free spins you provide a player the choice to choose if they wish to gamble on collecting more symbols for more spins or less symbols for less spins and thereby control their perceived odds while still allowing the operator to control the payout of the game by setting the desired ratio.  Specifically the set numbers are a design choice.	As per claims 10 and 19, Cuddy teaches a method of operating a gaming device and non-transitory computer-readable medium (abstract and Figs. 1A-2), readable by at least one processor (Fig. 2, item 38) comprising a display (Fig. 2, items 30 and 32) and a memory (Fig. 2, item 40) storing (i) a first set of reel strips, each reel strip of the first set of reel strips comprising configurable symbols and triggering symbols (Figs. 8A-9B teaches a plurality of symbols comprising normal symbols used for winning combination and a triggering symbol (see symbol D) which is configurable to have a threshold associated with the symbol in order to determine a retrigger event), the method comprising: initiating a free game series in response to a trigger condition being met in a base game (paragraphs [0012]-[0013] and [0061] a secondary game is initiated based on a triggering event in a first, or base, game); providing, via the display, a plurality of options, comprising: a first option comprising a presentation of a first number of free games and a first threshold number of trigger symbols to trigger an additional feature (Figs. 8A-8C and paragraphs [0012]-[0013] and [0061]-[0063] a player selectable option sets the number of free spins and the number of triggering symbols generated in order to retrigger the spins.  See example option Fig. 8C, item 102b for an option with fewer spins and fewer required retrigger symbols.), a second option comprising a presentation of a second number of free games and a second threshold number of trigger symbols to trigger the additional feature, wherein the second number of free games is greater than the first number of free games and the second number of trigger symbols is greater than the first number of trigger symbols (Figs. 8A-8C and paragraphs [0012]-[0013] and [0061]-[0063] a player selectable option sets the number of free spins and the number of triggering symbols generated in order to retrigger the spins.  See example option Fig. 8C, item 102c vs 102B for an option with more spins and more required retrigger symbols.), and a third option comprising a presentation of a third number of free games and a third threshold number of trigger symbols to trigger the additional feature, wherein the third number of free games is greater than the second number of free games and the third number of trigger symbols is greater than the second number of trigger symbols (Figs. 8A-8C and paragraphs [0012]-[0013] and [0061]-[0063] a player selectable option sets the number of free spins and the number of triggering symbols generated in order to retrigger the spins.  See example option Fig. 8C, item 102d vs 102c for an option with more spins and more required retrigger symbols than the identified second option.), 
 receiving, via a user interface, a player selection from among the plurality of options (Figs. 8A-8C and paragraphs [0012]-[0013] and [0061]-[0063] a player selectable option sets the number of free spins and  the number of triggering symbols generated in order to retrigger the spins.  See Fig. 8A wherein options are presented, Fig. 8B and paragraph [0062] wherein an option is selected, and Fig. 8C wherein all options are displayed.  This is still a selection of a displayed option event if text is not revealed at the time of selection.); conducting one or more free games based on the player selection (Figs. 9A-9B and paragraphs [0072]-[0073], [0076]-[0077], and [0079] number of spins are carried out and a determination is made if the threshold is met to retrigger the game); initiating, responsive to a number of trigger symbols of the player selection being met, a plurality of additional feature game instances (Figs. 9A-9B and paragraphs [0072]-[0073], [0076]-[0077], and [0079] number of spins are carried out and a determination is made if the threshold is met to retrigger the game); and generating a game outcome using prizes assigned to triggering symbols in each active game window (Figs. 9A-9B and paragraphs [0072]-[0073], [0076]-[0077], and [0079] prizes paid out based on outcomes in the instances with at least one game window displayed).  Cuddy does not teach a game comprising (ii) a second set of reel strips each comprising non-configurable symbols and at least one configurable symbol; and wherein the options are defined such that for relatively more free games, the threshold number of configurable symbols increases.   However, Cuddy teaches a game comprising options wherein for a relatively higher number of free spins a higher number of triggering symbols are required to retrigger the game (Fig. 8C, see items 102a and 102b as an example), Wortmann teaches a gaming device comprising a first set of symbols and a second set of symbols (Fig. 6A) and a random number generator to select symbols (paragraph [0071]), and Suda teaches a gaming device (abstract) comprising a triggering condition which involves configurable credit symbols with an assigned credit value (Figs. 13A-13D and paragraph [0033]) wherein the processor assigns a value to the credit symbol (paragraph [0004]).  Hence, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have combined Cuddy with Wortmann and Suda, since Cuddy is modifiable to is modifiable to include more than one symbol set in order to have special features with a different set of symbols to use and to use a random number generator to generate results thereby insuring the game is random and therefore fair and to have modified the triggering symbols to be credit symbols, as found in Suda, thereby allowing a player to perceive directly what prize amount they win when the symbol is generated instead of needing to refer to a paytable.  Examiner notes that applicant does not indicate how the second symbol set is used in the current claim.
As per claim 11, Cuddy teaches a method wherein the plurality of options includes three options comprising different threshold numbers of configurable symbols (Fig. 8C see options with at least three presented with different threshold amounts).
As per claim 12, Cuddy does not specifically teach a method wherein the different threshold numbers of configurable symbols are six, five and four configurable symbols.  However, Cuddy teaches a plurality of options with different number of free games to number of symbols required to retrigger (Fig. 8C).  Hence, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have combined Cuddy with Wortmann and Suda, since it is an obvious design choice to set the ratio of free games to the required number of configurable symbol since, as shown by some of the option in Cuddy, by requiring more configurable symbol for more free spins you provide a player the choice to choose if they wish to gamble on collecting more symbols for more spins or less symbols for less spins and thereby control their perceived odds while still allowing the operator to control the payout of the game by setting the desired ratio.  Specifically the set numbers are a design choice.
As per claim 13, Cuddy does not teach a method wherein: six configurable symbols corresponds to ten free games in a first option of the three options, five configurable symbols corresponds to six free games in a second option of the three options, and four configurable symbols corresponds to three free games in a third option of the three options.  However, Cuddy teaches a plurality of options with different number of free games to number of symbols required to retrigger (Fig. 8C).  Hence, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have combined Cuddy with Wortmann and Suda, since it is an obvious design choice to set the ratio of free games to the required number of configurable symbol since, as shown by some of the option in Cuddy, by requiring more configurable symbol for more free spins you provide a player the choice to choose if they wish to gamble on collecting more symbols for more spins or less symbols for less spins and thereby control their perceived odds while still allowing the operator to control the payout of the game by setting the desired ratio.  Specifically the set numbers are a design choice.
As per claim 14, Cuddy teaches a method wherein conducting one or more free games comprises: controlling the display to display at least the first game window comprising a plurality of columns of symbol positions (Figs. 9A-9B), wherein each reel strip of the first set of reel strips corresponds to a respective one of the plurality of columns of symbol positions (Figs. 9A-9B), selecting a plurality of symbols from each of the first set of reel strips (Figs. 9A-9B), controlling the display to display the selected symbols in the plurality of columns of symbol positions (Figs. 9A-9B), evaluating the selected symbols for winning combinations, and evaluating the selected symbols to determine whether the set additional feature trigger condition is met (Figs. 9A-9B and paragraphs [0072]-[0073], [0076]-[0077], and [0079] number of spins are carried out and a determination is made if the threshold is met to retrigger the game).
As per claim 15, Cuddy does not teach a method wherein when the plurality of additional feature game instances are initiated, at least the first game window is active and the configurable symbols that met the feature trigger condition are held in their respective positions from the free game, and conducting at least one additional feature game instance includes: selecting a symbol for each symbol position of each active window not occupied by a held configurable symbol from a reel strip of the second set of reel strips assigned to the respective symbol position, and holding any configurable symbols in place for each subsequent feature game instance.  However, Wortmann teaches a gaming device (abstract) comprising locking down retrigger symbols during a bonus game until a sufficient threshold is reached to retrigger the game (paragraphs [0086]-[0088]).  Hence, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have combined Cuddy with Wortmann and Suda, since Cuddy is modifiable to including locking triggering symbols on the game reels thereby removing the need for an additional collection means and allowing a player to perceive their number increasing towards the threshold on the actual game reels instead of needing to focus on another collection meter thereby further increasing player interest in the actual spinning reels.
As per claim 20, Cuddy does not teach a medium wherein the configurable symbols that met the feature trigger condition are held in their respective positions from the free game to the feature game.  However, Wortmann teaches a gaming device (abstract) comprising locking down retrigger symbols during a bonus game until a sufficient threshold is reached to retrigger the game (paragraphs [0086]-[0088]).  Hence, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have combined Cuddy with Wortmann and Suda, since Cuddy is modifiable to including locking triggering symbols on the game reels thereby removing the need for an additional collection means and allowing a player to perceive their number increasing towards the threshold on the actual game reels instead of needing to focus on another collection meter thereby further increasing player interest in the actual spinning reels.
Claims 4, 6, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cuddy et al. (US Pub. No. 2005/0075163 A1 hereinafter referred to as Cuddy), Wortmann (US Pub. No. 2018/0122184 A1) and Suda et al. (US Pub. No. 2019/0295377 A1 hereinafter referred to as Suda) in view of Suda (US Pub. No. 2013/0072286 A1 hereinafter referred to as Suda 2).
As per claims 4 and 16, Cuddy does not teach a gaming device or method wherein conducting each additional feature game instance further includes: determining whether an activation condition is met, and each time an activation condition is met, automatically activating another game window comprising a plurality of columns of symbol positions.  However, Suda 2 teaches a gaming device comprising a game wherein conducting at least one game instance by: determining whether a first activation condition is met, wherein the first activation condition comprises reaching a first threshold number of predetermined symbols in an active game window, responsive to the first activation condition being met, activating another game window comprising a plurality of columns of symbol positions (Figs. 6-9D and paragraphs [0055]-[0057] an instance of the game is spilt creating both a first and a second set of reels with corresponding reels trips wherein the triggering symbols are carried over for at least one additional play of the instances of the game).  Hence, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have combined Cuddy with Wortmann, Suda, and Suda 2, since Cuddy is modifiable to include a plurality of other known features in the bonus game including the feature of activating additional instances of a game, as found in Suda 2, thereby providing to a player the entertainment of seeing more instances of a game being carried out at the same time.
As per claim 6, Cuddy does not teach a gaming device wherein when executed by the processor, the instructions further cause the processor to: activate a plurality of game windows when the plurality of additional feature game instances are initiated, and control the display to display the configurable symbols that met the feature trigger condition in each active game window of the plurality of game windows at symbol positions corresponding to their symbol positions in the free game.  However, Suda 2 teaches a gaming device comprising a game wherein conducting at least one game instance by: determining whether a first activation condition is met, wherein the first activation condition comprises reaching a first threshold number of predetermined symbols in an active game window, responsive to the first activation condition being met, activating another game window comprising a plurality of columns of symbol positions (Figs. 6-9D and paragraphs [0055]-[0057] an instance of the game is spilt creating both a first and a second set of reels with corresponding reels trips wherein the triggering symbols are carried over for at least one additional play of the instances of the game).  Hence, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have combined Cuddy with Wortmann, Suda, and Suda 2, since Cuddy is modifiable to include a plurality of other known features in the bonus game including the feature of activating additional instances of a game, as found in Suda 2, thereby providing to a player the entertainment of seeing more instances of a game being carried out at the same time.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cuddy et al. (US Pub. No. 2005/0075163 A1 hereinafter referred to as Cuddy), Wortmann (US Pub. No. 2018/0122184 A1) and Suda et al. (US Pub. No. 2019/0295377 A1 hereinafter referred to as Suda) in view of Suda (US Pub. No. 2013/0072286 A1 hereinafter referred to as Suda 2) and Fujisawa et al. (US Pub. No. 2017/0200345 A1 hereinafter referred to as Fujisawa).
As per claim 5, Cuddy does not teach a gaming device wherein randomly selecting a symbol for each symbol position in the feature game instance comprises: assigning at least one reel strip from a first subset of the second reel strips to a respective symbol position of each active window, and assigning reel strips from a second subset of the second reel strips to any remaining symbol positions of each active window, wherein the first subset of second reel strips are configured to have a lower probability of a configurable symbol being selected by the processor than the second subset of second reel strips.  However, Suda 2 teaches a gaming device comprising a game wherein conducting at least one game instance by: determining whether a first activation condition is met, wherein the first activation condition comprises reaching a first threshold number of predetermined symbols in an active game window, responsive to the first activation condition being met, activating another game window comprising a plurality of columns of symbol positions with different reels or reel strips (Figs. 6-9D and paragraphs [0055]-[0057] an instance of the game is spilt creating both a first and a second set of reels with corresponding reels trips wherein the triggering symbols are carried over for at least one additional play of the instances of the game) and Fujisawa teaches a gaming device comprising a slot game (abstract) wherein reel sets are configured with different weights and probabilities during play of the game (abstract and Fig. 11).  Hence, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have combined Cuddy with Wortmann, Suda, and Suda 2, since Cuddy is modifiable to include a plurality of other known features in the bonus game including the feature of activating additional instances of a game, as found in Suda 2, thereby providing to a player the entertainment of seeing more instances of a game being carried out at the same time and to have more than one reel set wherein one reel set has a different weight for selecting symbols, including triggering symbols, thereby allowing game developers to offer a better payout reel set as a bonus.
Claims 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cuddy et al. (US Pub. No. 2005/0075163 A1 hereinafter referred to as Cuddy), Wortmann (US Pub. No. 2018/0122184 A1) and Suda et al. (US Pub. No. 2019/0295377 A1 hereinafter referred to as Suda) in view of Fujisawa et al. (US Pub. No. 2017/0200345 A1 hereinafter referred to as Fujisawa).
As per claim 17, Cuddy does not teach a method wherein selecting a symbol for each symbol position comprises assigning reel strips of the second set of reel strips to the respective symbol positions using a random process.  However, Fujisawa teaches a gaming device comprising a slot game (abstract) wherein reel sets are randomly, via a weight table (Fig. 1, 11, and 13 and paragraph [0063]), configured with different weights and probabilities during play of the game (abstract and Fig. 11).  Hence, it would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Cuddy with Wortmann, Suda, and Fujisawa, since Cuddy is modifiable to include additional random configuration of the reel sets thereby further varying game play from one game to another thereby insuring that players are provided a more unique experience during each play including selecting new reel strips randomly to replace a previous reel strip.
As per claim 18, Cuddy does not teach a method wherein selecting a symbol for each symbol position comprises assigning reel strips of the second set of reel strips to the respective symbol positions using a random process.  However, Fujisawa teaches a gaming device comprising a slot game (abstract) wherein reel sets are randomly, via a weight table (Fig. 1, 11, and 13 and paragraph [0063]), configured with different weights and probabilities during play of the game (abstract and Fig. 11).  Hence, it would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Cuddy with Wortmann, Suda, and Fujisawa, since Cuddy is modifiable to include additional random configuration of the reel sets thereby further varying game play from one game to another thereby insuring that players are provided a more unique experience during each play including selecting new reel strips randomly to replace a previous reel strip.
Response to Arguments
Applicant's arguments filed 06/17/2022 have been fully considered but they are not persuasive. Applicant argues that amended claim language overcomes the previous rejection with focus on Cuddy and the options presented.  Specifically applicant argues that Figs. 8A-8C comprise a presentation of options but not the options with a presentation of free games and retrigger symbols as amended.  Examiner however points out that the. 8A does disclose wherein options are presented, Fig. 8B and paragraph [0062] wherein an option is selected, and Fig. 8C wherein all options are displayed with their respective info.  Specifically the options do include a presentation of information and that the options are presented prior to selection.  The claim language however, as written, does not preclude the written elements being hidden till after selection as long as the option is presented and the option has a presentation of information regarding the type of free game at a certain point in the game.  Specifically there is no clear time element that would read away from the current prior art.  This is still a selection of a displayed option event if text is not revealed at the time of selection and that option does have text regarding the type of free game.  Therefore examiner maintains the current prior art.
As per presenting the elements ahead of time examiner cites to Guinn et al. (US Pat. No. 9,286,757 B2) which teaches a gaming system comprising player selectable options (Fig. 4) which are presented prior to play and which are disclosed to a player and which modify future bonus game play.  If clarified examiner would direct applicant to this prior art which would have been obvious to combine with the current rejection in light of informing a player of their choices ahead of time allows the player to have better control of the game and that if choices such as Fig. 8C, items 102b-102d of Cuddy are relied upon this allows a player to control their perceived odds of winning a retrigger.  However at this moment examiner does not believe the claims read in such a manner as to require this combination.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Guinn et al. (US Pat. No. 9,286,757 B2) which teaches a gaming system comprising player selectable options (Fig. 4) which are presented prior to play and which are disclosed to a player and which modify future bonus game play.  
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN L MYHR whose telephone number is (571)270-7847. The examiner can normally be reached 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN L MYHR/               Primary Examiner, Art Unit 3715                                                                                                                                                                                         	8/19/2022